DETAILED ACTION
This action is in response to amendment filed on 4/19/2022. Claims 1 and 5-6 have been amended. Claims 1-6 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson II (US 20190205832) in view of Nallu et al (US 20130253832) and in further view of Esmailzadeh (US 20180181907).
Regarding claim 1, Henderson II disclose a processing device comprising a control unit configured to perform: 
identifying one or more users based on a route that the vehicle is scheduled to travel (paragraph 55, lines 1-16); 
transmitting second information for recommending purchase of the one or more commodities based on the first information to the identified user (paragraph 64, lines 1-18); and 
controlling travel of the vehicle such that a commodity is picked up and is then delivered to a user who has returned a reply of desiring purchase of the commodity when the reply has been returned from the user (paragraph 89, lines 1-8);
Henderson II disclose receiving purchased items information along a route (paragraph 83, lines 1-6) but does not explicitly disclose acquiring first information on one or more commodities of which purchase is to be recommended based on a travel schedule of a vehicle. However, Nallu et al disclose the limitation, at least see paragraph 58, lines 1-7. It would have been obvious to modify the teaching of Henderson II to include acquiring first information on one or more commodities of which purchase is to be recommended based on a travel schedule of a vehicle to purchase items that close to a traveled route to save purchase time and travel cost;
does not disclose wherein the vehicle is automatically driven vehicle. However, Esmailzadeh disclose the limitation, at least see paragraph 27, lines 7-12. It would have been obvious to modify the teaching of Henderson II to include wherein the vehicle is automatically driven vehicle to provide delivery of items based delivery vehicle type. 
And does not explicitly disclose wherein when the reply of desiring purchase is received and before the commodity is picked up, the method includes transmitting a request for purchase to a shop device which causes shop device to determine whether there is an inventory of the commodity with reference to the inventory information, and when the shop device determines that there is inventory of the commodity the method proceeds with the controlling of the travel of the vehicle such that the commodity is picked up and is then delivered to the user. However, Esmailzadeh disclose the limitation, at least see paragraph 12, lines 1-22 and Fig. 4, #412-418. It would have been obvious to modify the teaching of Henderson II to include wherein when the reply of desiring purchase is received and before the commodity is picked up, the method includes transmitting a request for purchase to a shop device which causes shop device to determine whether there is an inventory of the commodity with reference to the inventory information, and when the shop device determines that there is inventory of the commodity the method proceeds with the controlling of the travel of the vehicle such that the commodity is picked up and is then delivered to the user to provide buyer with inventory and delivery information from the seller’s devise.
Regarding claim 2, Henderson II disclose  the limitations indicated above and further disclose wherein the control unit is configured to acquire the first information from a web page of a shop which is identified based on the travel schedule of the vehicle (paragraph 55, line 9-13).  
Regarding claim 3, Henderson II disclose  the limitations indicated above and further disclose wherein the control unit is configured to generate the second information based on an image from the traveling vehicle having imaged the shop and the first information (Fig. 7, #138).  
Regarding claim 4, Henderson II disclose  the limitations indicated above and further disclose wherein the control unit is configured to acquire a time at which the commodity is delivered to the user based on the route and to notify the user of the time (paragraph 94, lines 8-14).  
Regarding claim 5, Henderson II disclose a processing method of causing an information processing device to perform: 
identifying one or more users based on a route that the vehicle is scheduled to travel ((paragraph 55, lines 1-16); 
transmitting second information for recommending purchase of the one or more I SN201811009US TFNi1806621JS 29commodities based on the first information to the identified user (paragraph 64, lines 1-18); and 
controlling travel of the vehicle such that a commodity is picked up and is then delivered to a user who has returned a reply of desiring purchase of the commodity when the reply has been returned from the user (paragraph 89, lines 1-8);  
Henderson II disclose receiving purchased items information along a route (paragraph 83, lines 1-6) but does not explicitly disclose acquiring first information on one or more commodities of which purchase is to be recommended based on a travel schedule of a vehicle. However, Nallu et al disclose the limitation, at least see paragraph 58, lines 1-7. It would have been obvious to modify the teaching of Henderson II to include acquiring first information on one or more commodities of which purchase is to be recommended based on a travel schedule of a vehicle to purchase items that close to a traveled route to save purchase time and travel cost;
does not disclose wherein the vehicle is automatically driven vehicle. However, Esmailzadeh disclose the limitation, at least see paragraph 27, lines 7-12. It would have been obvious to modify the teaching of Henderson II to include wherein the vehicle is automatically driven vehicle to provide delivery of items based delivery vehicle type. 
And does not explicitly disclose wherein when the reply of desiring purchase is received and before the commodity is picked up, the method includes transmitting a request for purchase to a shop device which causes shop device to determine whether there is an inventory of the commodity with reference to the inventory information, and when the shop device determines that there is inventory of the commodity the method proceeds with the controlling of the travel of the vehicle such that the commodity is picked up and is then delivered to the user. However, Esmailzadeh disclose the limitation, at least see paragraph 12, lines 1-22 and Fig. 4, #412-418. It would have been obvious to modify the teaching of Henderson II to include wherein when the reply of desiring purchase is received and before the commodity is picked up, the method includes transmitting a request for purchase to a shop device which causes shop device to determine whether there is an inventory of the commodity with reference to the inventory information, and when the shop device determines that there is inventory of the commodity the method proceeds with the controlling of the travel of the vehicle such that the commodity is picked up and is then delivered to the user to provide buyer with inventory and delivery information from the seller’s devise.
Regarding claim 6, Henderson II disclose a program causing an information processing device to perform: 
identifying one or more users based on a route that the vehicle is scheduled to travel ((paragraph 55, lines 1-16); 
transmitting second information for recommending purchase of the one or more commodities based on the first information to the identified user (paragraph 64, lines 1-18); and 
controlling travel of the vehicle such that a commodity is picked up and is then delivered to a user who has returned a reply of desiring purchase of the commodity when the reply has been returned from the user (paragraph 89, lines 1-8);
Henderson II disclose receiving purchased items information along a route (paragraph 83, lines 1-6) but does not explicitly disclose acquiring first information on one or more commodities of which purchase is to be recommended based on a travel schedule of a vehicle. However, Nallu et al disclose the limitation, at least see paragraph 58, lines 1-7. It would have been obvious to modify the teaching of Henderson II to include acquiring first information on one or more commodities of which purchase is to be recommended based on a travel schedule of a vehicle to purchase items that close to a traveled route to save purchase time and travel cost;
does not disclose wherein the vehicle is automatically driven vehicle. However, Esmailzadeh disclose the limitation, at least see paragraph 27, lines 7-12. It would have been obvious to modify the teaching of Henderson II to include wherein the vehicle is automatically driven vehicle to provide delivery of items based delivery vehicle type. 
And does not explicitly disclose wherein when the reply of desiring purchase is received and before the commodity is picked up, the method includes transmitting a request for purchase to a shop device which causes shop device to determine whether there is an inventory of the commodity with reference to the inventory information, and when the shop device determines that there is inventory of the commodity the method proceeds with the controlling of the travel of the vehicle such that the commodity is picked up and is then delivered to the user. However, Esmailzadeh disclose the limitation, at least see paragraph 12, lines 1-22 and Fig. 4, #412-418. It would have been obvious to modify the teaching of Henderson II to include wherein when the reply of desiring purchase is received and before the commodity is picked up, the method includes transmitting a request for purchase to a shop device which causes shop device to determine whether there is an inventory of the commodity with reference to the inventory information, and when the shop device determines that there is inventory of the commodity the method proceeds with the controlling of the travel of the vehicle such that the commodity is picked up and is then delivered to the user to provide buyer with inventory and delivery information from the seller’s devise.

Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on M-F 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M ALHARBI/Primary Examiner, Art Unit 3663